Hill, P. J. (dissenting).
The statute (Labor Law, § 146, subd. 4) enacts that no male under eighteen years of age shall be employed to have the care, custody or operation of an elevator running at a speed of over 200 feet a minute. The same section (subd. 11) enacts, “ In addition to the eases provided for in the foregoing subdivisions, the board ” may make further rules concerning the employment of minors under eighteen years of age in any process or method which it is determined is dangerous or injurious to health. “ Cases ” as used in the beginning of - subdivision 11, is synonymous with “ instance, occasion, situation or circumstances ”. (Southwick v. Southwick, 49 N. Y. 510; 14 C. J. S., Case, p. 1.) Thus, the conditions ' under- which the board may make rules are on occasions, in situations or circumstances not treated by the earlier subdivisions of section 146 of the Labor Law. Subdivision 4 of the section under discussion, by forbidding the use of an elevator running more than 200 feet a minute by a male under eighteen years of age, by implication grants leave to employ a. male of that age to operate an elevator running at a speed less than 200 feet a minute. Undoubtedly the Legislature may grant authority to make rules, but the board in this instance has sought by a rule to repeal a portion of the section which the Legislature enacted.
I favor a reversal.
Heffebnan, Bbewstee, Postee and Lawbence, JJ., concur in decision; Hill, P. J.,' dissents, in a memorandum.
Decision and awards affirmed, with costs to the Workmen’s Compensation Board.